Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 17, 2019                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  159306(155)                                                                                            Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh,
                                                                                                                         Justices
            Plaintiff-Appellee,
                                                                     SC: 159306
  v                                                                  COA: 321551
                                                                     Genesee CC: 13-033003-FC
  ANDREW MAURICE RANDOLPH,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before May 14, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 17, 2019

                                                                                Clerk